Order filed, October 21, 2013.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-00769-CR
                                  ____________

                          SHAWN MAYREIS, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 184th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1340556


                                       ORDER

      The reporter’s record in this case was due October 07, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Carol Castillo, and Tiffani June-Yeates, the substitute court
reporters, to file the record in this appeal within 30 days of the date of this order.

                                    PER CURIAM